 

Case 4:18-cv-00455-RCC Document 15 Filed 03/14/19 Page 1 of 1

 

 

 

 

 

 

 

 

 

 

 

 

 

a
ale FILED LODGED
RECEIVED COPY
Rose Ann Karam
3501 N. Camino Esplanade MAR 1 4 2019
Tucson, AZ 85750
(520) 730-8802 py DSTICTOF ARIZONA
IN UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA
Rose Ann Karam,
Plaintiff, CASE NUMBER: CV-18-00455-RCC
Vv.
University of Arizona et al.

Motion to withdraw In Forma
Pauperis status

Defendant(s).

 

 

I am paying the filing fees for this case today and request the withdrawal of my In Forma

Pauperis status immediately.

Dated this 14" day of March, 2019

LatellunLerage

Rose Ann Karam, Pro Se Litigant
